


110 HRES 865 EH: A resolution expressing the sense of the

U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 865
		In the House of Representatives, U.
		  S.,
		
			April 9, 2008
		
		RESOLUTION
		A resolution expressing the sense of the
		  House of Representatives that the March 2007 report of the United Nations
		  Office on Drugs and Crime and the International Bank for Reconstruction and
		  Development makes an important contribution to the understanding of the high
		  levels of crime and violence in the Caribbean, and that the United States
		  should work with the current member states of Caribbean Community and the
		  Dominican Republic to address crime and violence in the
		  region.
	
	
		Whereas, in his 2006 New Year’s address, then Prime
			 Minister of Jamaica, P.J. Patterson, said, Without a doubt, the high
			 level of violent crime remains our most troubling and pressing
			 problem.;
		Whereas, in opening the Parliament of Trinidad and Tobago
			 in September 2005, President George Maxwell Richards said his country was in
			 crisis due to the escalating crime rate;
		Whereas, in March 2007, the United Nations Office on Drugs
			 and Crime (UNODC) and the International Bank for Reconstruction and Development
			 (World Bank) issued a report entitled, Crime, Violence, and Development:
			 Trends, Costs, and Policy Options in the Caribbean;
		Whereas the UNODC and World Bank report presents detailed
			 analyses of crime and violence in the Caribbean region and offers possible
			 policy responses;
		Whereas the UNODC and World Bank report draws on input
			 from governments, civil society organizations, and Caribbean experts;
		Whereas the UNODC and World Bank report that the Caribbean
			 region has the highest murder and assault rates in the world, with murder rates
			 at 4 times the level of the United States;
		Whereas the UNODC and World Bank report that high crime
			 levels have long term developmental effects on the Caribbean—
			(1)crime cost the Jamaican economy
			 $12,400,000,000 in Jamaican dollars, 3.7 percent of its gross domestic product,
			 in 2001; and
			(2)reducing the
			 region-wide homicide rate by 1/3 could over double the
			 rate of economic growth per capita; and
			Whereas the UNODC and World Bank report reached the
			 following conclusions—
			(1)Caribbean countries are transit points and
			 not producers of cocaine. Interdiction needs to be complemented by other
			 strategies outside the region: principally demand reduction in consumer
			 countries and eradication and/or alternative development in producer
			 countries;
			(2)illegal gun trafficking is a dangerous
			 outgrowth of the drug trade. Better enforcement methods help, as can improved
			 gun interdiction in ports;
			(3)deaths and injuries from youth violence
			 constitute a major threat to public health and social and economic progress
			 across the Caribbean. Youth are disproportionately represented in the ranks of
			 both victims and perpetrators of crime and violence;
			(4)although the average deportee from the
			 United States to the Caribbean is not involved in criminal activity, a minority
			 of deportees may be causing serious problems, both by direct involvement in
			 crime and by providing a perverse role model for youth. The report recommends
			 that more services be offered to reintegrate deportees, with deporting
			 countries contributing to the cost of these programs;
			(5)some types of crime, such as organized
			 crime and drug and illegal firearms trafficking, are impervious to alternative
			 prevention initiatives and require an efficient criminal justice system, and
			 therefore urgent priorities for improving the criminal justice system in the
			 region include the development of management information systems, tracking of
			 justice system performance, monitoring of reform programs, and increased
			 accountability to citizens;
			(6)several Caribbean countries are
			 increasingly investing in crime prevention—using approaches such as integrated
			 citizen security programs, crime prevention through environmental design, and a
			 public health approach that focuses on risk factors for violent
			 behaviors;
			(7)youth violence is a particularly serious
			 problem in the region, and youth homicide rates in several countries of the
			 region are significantly above the world average. To address issues of youth
			 violence, Caribbean policymakers should invest in programs that have been shown
			 to be successful in careful evaluations such as: (i) early childhood
			 development and mentoring programs; (ii) interventions to keep high risk youth
			 in secondary schools; and (iii) opening schools after hours and on weekends to
			 offer additional activities and training; and
			(8)many of the issues facing the Caribbean
			 transcend national boundaries and require a coordinated regional and
			 international response. Demand for drugs emanates from Europe and the United
			 States; deportees are sent back to the region from the United States, the
			 United Kingdom, and Canada; and many weapons that are trafficked are brought
			 from the United States: Now, therefore, be it
			
	
		That the House of Representatives—
			(1)welcomes the recommendations for more
			 effective law enforcement and crime prevention efforts contained in the March
			 2007 UNODC and World Bank report, Crime, Violence, and Development:
			 Trends, Costs, and Policy Options in the Caribbean, to the extent those
			 recommendations do not conflict with existing U.S. law;
			(2)urges the United States Government to
			 consider fully and carefully the recommendations in the UNODC and World Bank
			 Report and to take the recommendations into account when developing United
			 States policy toward the current member states of the Caribbean Community
			 (CARICOM) and the Dominican Republic;
			(3)urges the governments of United States and
			 other drug-consuming countries to increase counter-narcotics assistance to the
			 current member states of CARICOM and the Dominican Republic;
			(4)urges the United States Government to
			 increase coordination on policy development and implementation with the current
			 member states of CARICOM and the Dominican Republic to help combat crime and
			 violence in the region;
			(5)urges the Department of State and the
			 Department of Homeland Security to work with the current member states of
			 CARICOM and the Dominican Republic to mitigate the negative effects of United
			 States deportation policy;
			(6)urges the current member states of CARICOM
			 and the Dominican Republic to consider fully and carefully the recommendations
			 in the UNODC and World Bank Report, and to take the recommendations into
			 account, especially regarding improvements in their criminal justice systems;
			 and
			(7)urges the United States Government to
			 consider the impact on the current member states of CARICOM and the Dominican
			 Republic of the proposed Merida Initiative to combat drugs, violence, and
			 transnational crime in Mexico and Central America, especially whether a
			 successful plan will drive narco-traffickers from Mexico and Central America to
			 the current member states of CARICOM or the Dominican Republic.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
